Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Amendment and Remarks filed 5 August 2022, wherein claims 18-21 were newly added. Subsequently, claims 1-21 are pending in this application. 

Election/Restrictions
Applicant’s election of the compound of formula I-1
    PNG
    media_image1.png
    178
    413
    media_image1.png
    Greyscale
 as the species of formula I, and the compound of formula II-1 
    PNG
    media_image2.png
    231
    318
    media_image2.png
    Greyscale
as the species of formula II in the reply filed on 5 August 2022 is acknowledged. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claims 1, 5 and 19 are rejected as being vague and indefinite when they each recite “or a straight-chain or branched alkyl or alkoxy having 1 to 15 C atoms” (emphasis added) with respect to the substituent R1 in the compounds of formulae I and II; the scope of the protection sought is not clear, since each of a branched alkyl group or a branched alkoxy group requires a minimum of 3 C atoms. Amended claims 1, 5 and 19 each fail to particularly point out and distinctly claim the substituent R1 in the compounds of formulae I and II contained in the claimed composition.
Amended claim 1 is rejected as being vague and indefinite when it recites “straight-chain, branched or cyclic alkyl having 1 to 12 C atoms” (emphasis added) with respect to the substituents R2 and Rz; the scope of the protection sought is not clear, since each of a branched alkyl group or a cyclic alkyl group requires a minimum of 3 C atoms. Amended claim 1 fails to particularly point out and distinctly claim the substituents R2 and Rz.
Amended claim 1 is rejected as being vague and indefinite when it recites “straight-chain or branched, in each case optionally fluorinated, alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy having up to 12 C atoms” (emphasis added) with respect to the substituent L; the scope of the protection sought is not clear, since “up to” includes 0-2 C atoms and a branched group requires a minimum of 3 C atoms. Amended claim 1 fails to particularly point out and distinctly claim the substituent L. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being obvious over Kirsch et al. (U.S. Patent No. 10,344,217) in view of Kirsch et al. (U.S. Patent No. 10,738,240). 
Kirsch et al. (‘217) discloses a composition, the corresponding use thereof said composition in a liquid-crystalline medium, as well as the corresponding use thereof said liquid-crystalline medium in a device for regulating the passage of energy from an outside space into an inside space, said device comprising a switching layer containing said liquid-crystalline medium, characterized in that said composition comprises a benzothiadiazole dye inclusive of that of the present formula I, as generally represented therein by 
    PNG
    media_image3.png
    129
    379
    media_image3.png
    Greyscale
(column 2, line 50), and more specifically, as represented therein by 
    PNG
    media_image4.png
    303
    375
    media_image4.png
    Greyscale
 (column 6, line 33) and for examples, some of the compounds listed in Table 1, beginning inline 20 of columns 11-12: 
    PNG
    media_image5.png
    180
    634
    media_image5.png
    Greyscale

 
    PNG
    media_image6.png
    231
    593
    media_image6.png
    Greyscale
 and
    PNG
    media_image7.png
    109
    630
    media_image7.png
    Greyscale
. 
Although Kirsch et al. (‘217) teaches the use of additional dyes other than the aforementioned ones (column 32, line 5+), Kirsch et al. (‘217) does not disclose the thiadiazoloquinoxaline dye derivatives of the present formula II, which are well known in the liquid crystal art.  
Kirsch et al. (‘240) teaches the thiadiazoloquinoxaline derivatives of the present formula II, as represented therein by 
    PNG
    media_image8.png
    183
    373
    media_image8.png
    Greyscale
(column 3, line 45) and more specifically 
    PNG
    media_image9.png
    174
    370
    media_image9.png
    Greyscale
(column 23, line 24), which have excellent properties with respect to degree of anisotropy and solubility in liquid-crystalline media (column 109, line 37) and color saturation, resulting in good stability of the resulting liquid-crystalline medium, as well as the elimination of reflection and absorption losses in the resulting device(column 110, line 24).
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include a thiadiazoloquinoxaline derivatives of the present formula II, as taught in Kirsch et al. (‘240), in the composition of Kirsch et al. (‘217), with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use thereof said thiadiazoloquinoxaline derivatives.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure of the dye compound of formula I-1: U.S. Patent Numbers 10,655,067 and 10,598,998.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722